DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-6) in the reply filed 11 October 2022 is acknowledged. Claim(s) 1-18 is/are pending, with claim(s) 7-18 being withdrawn from consideration for being directed to a non-elected invention and/or species. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 6 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 and claims dependent thereon, the limitation "the control system is adapted for receiving data related to the content and flow of a patient's exhaled air and data related to the temperature of inhaled and exhaled air" is indefinite. It is unclear in what manner the control system is adapted for "receiving…data related to the temperature of inhaled and exhaled air" when claim 1 recites the control system is the component that measures this data. Is it receiving data from itself? Additionally, Applicant appears to differentiate between a "control system" (for measuring inhaled and exhaled air temperature) and a "controller means" in independent claim 1. To the best of the examiner's understanding, the claimed "control system" is comparable to the disclosed temperature control means (30) and the "controller means" is comparable to the disclosed controller (50). While Applicant discloses the controller (controller means) is adapted to receive the data in the above-noted limitation (e.g., pg. 10, lines 10-21), Applicant does not disclose the "control system" similarly receives this data. Accordingly, it is unclear how the control system receives data it itself acquires, as noted above, and additionally, it is unclear for what purpose the data is utilized as Applicant disclose, and the claim recites, the controller means (rather than the control system) determines a concentration ratio of oxygen to carbon dioxide in the exhaled air. 
The examiner notes amendments to claim indicating the controller means, rather than the control system, is adapted for receiving data related to the content and flow of a patient's exhaled air and data related to the temperature of inhaled and exhaled air would overcome this rejection. The claim will also be further discussed with this understanding below. 
Regarding claim 6 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the thermal control system" in the claim. Claim 6 will be further discussed with the understanding the thermal control system refers to the previously recited control system adapted for measuring temperature(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0060727 A1 (Kline) in view of US 5,179,958 A (Mault '958).
Regarding claims 1, 3 and 6, Kline teaches/suggests a system for aiding in the diagnosis of a respiratory dysfunction comprising: 
a plurality of sensors adapted for detecting a plurality of parameters related to the content and flow of a patient's exhaled air, wherein the plurality of sensors includes a flow sensor (pneumotach 36), an oxygen sensor (oxygen monitor 40) and a carbon dioxide sensor (capnometer 38) (Fig. 4; ¶ [0032] where the three sensors are situated in series and in-line with breathing tube 34 for simultaneously measuring flow, carbon dioxide, and oxygen levels of inhaled and exhaled air; etc.); and 
a controller means coupled to the plurality of sensors (Fig. 4, processing unit 50).
Kline does not teach a control system adapted for measuring the temperature of inhaled air and exhaled air. 
Mault '958 teaches/suggests a comparable system comprising a control system adapted for measuring the temperature of inhaled air and exhaled air, wherein the control system includes at least one means for measuring a temperature and a heating element for varying a measured temperature (col. 3, lines 36-39; col. 3, lines 58-62; etc.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kline with a control system adapted for measuring the temperature of inhaled air and exhaled air including at least one means for measuring a temperature and a heating element for varying a measured temperature as taught and/or suggested by Mault '958 in order to improve the accuracy/reliability of the diagnosis by making measurements of the inhaled and exhaled gases on a comparable basis (Mault '958, col. 4, lines 14-20). 

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline in view of US 2004/0186389 A1 (Mault '389). 
Regarding claims 1-3, Kline teaches/suggests a system for aiding in the diagnosis of a respiratory dysfunction comprising: 
a plurality of sensors adapted for detecting a plurality of parameters related to the content and flow of a patient's exhaled air, wherein the plurality of sensors includes a flow sensor (pneumotach 36), an oxygen sensor (oxygen monitor 40) and a carbon dioxide sensor (capnometer 38) (Fig. 4; ¶ [0032] where the three sensors are situated in series and in-line with breathing tube 34 for simultaneously measuring flow, carbon dioxide, and oxygen levels of inhaled and exhaled air; etc.); and 
a controller means coupled to the plurality of sensors (Fig. 4, processing unit 50), wherein the controller means is adapted for receiving data related to the content and flow of a patient's exhaled air and determining a concentration ratio of oxygen to carbon dioxide in the exhaled air (Fig. 4; ¶ [0031] processing unit 50 computes the concentrations of carbon dioxide, oxygen, and nitrogen from the partial pressures and determines the ratio of carbon dioxide to oxygen from the raw data obtained by measuring unit 30).
Kline does not teach a control system adapted for measuring the temperature of inhaled air and exhaled air, or the controller means is adapted for receiving data related to the temperature of inhaled and exhaled air and determining the concentration ratio based at least in part upon the temperature of the inhaled air and exhaled air. 
Mault '389 teaches/suggests a comparable system comprising a control system adapted for measuring the temperature of inhaled air and exhaled air (environmental sensor 118; ¶ [0033] where environmental sensor 118 can be implemented using a temperature sensor; ¶ [0063] TI and TE; etc.); and a controller means (computation unit 120) adapted for receiving data related to the temperature of inhaled and exhaled air and determining oxygen and/or carbon dioxide concentration based at least in part upon the temperature of the inhaled air and exhaled air (¶ [0063] where computation unit performs a normalization of oxygen and/or carbon dioxide in the inhaled gases and oxygen and/or carbon dioxide in the exhaled gases with respect to a common temperature, wherein the computation unit processes a set of outputs of the environmental sensor to normalize volumes of respiratory gases). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kline with a control system adapted for measuring the temperature of inhaled air and exhaled air, wherein the controller means is further adapted for receiving data related to the temperature of inhaled and exhaled air and determining the concentration ratio based at least in part upon the temperature of the inhaled air and exhaled air as taught/suggested Mault '389 in order to improve the accuracy/reliability of the diagnosis by making measurements of the inhaled and exhaled gases directly comparable (Mault '389, col. 4, lines 14-20).

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline in view of Mault '958 (or Mault '389) as applied to claim(s) 3 above; or alternatively, over Kline in view of Mault '958 (or Mault '389) as applied to claim(s) 3 above and further in view of US 2002/0173728 A1 (Mault '728).
Regarding claim 4, Kline as modified teaches/suggests the oxygen sensor and the carbon dioxide sensor are optical sensors (¶ [0032] where sensors using spectrometric techniques may be used for both oxygen and carbon dioxide measurements). Alternatively/Additionally, Mault '728 teaches/suggests a comparable system comprising a flow sensor (¶ [0009] flow meter generates an electrical signal as a function of the instantaneous flow volume), an oxygen sensor and a carbon dioxide sensor (¶ [0009] gas concentration sensing device generating electrical output signals representative of certain gaseous percentages, namely O2 and/or CO2), wherein the oxygen sensor and the carbon dioxide sensor are optical sensors (¶¶ [0025]-[0027]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kline with the oxygen sensor and the carbon dioxide sensor being optical sensors as taught/suggested by Mault '728 as a simple substitution of one suitable oxygen/carbon dioxide sensor type for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline in view of Mault '958 (or Mault '389) as applied to claim(s) 1 above, and further in view of US 4,930,518 A (Hrushesky).
Regarding claim 5, Kline as modified teaches and/or suggests the limitations of claim 1, as discussed above, and further teaches/suggests the system further comprises a pulse meter coupled to the controller means (pulse oximeter 44). Kline does not expressly teach the pulse meter is coupled to the controller means "for determining a user's heart rate." 
Hrushesky teaches and/or suggests a system for aiding in the diagnosis of a respiratory dysfunction comprising a pulse meter (photoelectric pulse sensor 12) coupled to a controller means (microcomputer 16) for determining a user's heart rate (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kline with the pulse meter being coupled to the controller means for determining a user's heart rate as taught/suggested by Hrushesky in order to facilitate deriving additional parameters indicative of a user's cardiopulmonary status or condition (Hrushesky, col. 5, lines 30-39), thereby facilitating a more comprehensive diagnosis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of U.S. Patent No. 8,348,853. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of US 8,348,853 recites each limitation of claims 1 and 2 of the present application. 

Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of U.S. Patent No. 8,900,159. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of US 8,900,159 recites each limitation of claims 1 and 2 of the present application. 

Claim(s) 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 of U.S. Patent No. 10,441,195. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of US 10,441,195 recites each limitation of claims 1 and 2 of the present application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 6,629,933 B1 to Lindner discloses to improve measurement accuracy, a device can be fitted with temperature and/or humidity sensors that determine the temperature and/or humidity of the inhaled air and/or the exhaled air. Oxygen and/or carbon dioxide partial pressure can be corrected to minimize the measurement error in accordance with the actual measured temperature and humidity values (col. 5, lines 48-59).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791